Order entered July 14, 2022




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-01061-CV

                        JOHNATHAN COOPER, Appellant

                                        V.

                           MICHAEL MOWLA, Appellee

                On Appeal from the 192nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-17693

                                     ORDER

      Before the Court is appellant’s motion for extension of time to file his reply

brief. We GRANT the motion and ORDER the brief received June 13, 2022 filed

as of the date of this order.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE